Case 2:20-cv-04567-CCC-MF Document 16 Filed 12/22/20 Page 1 of 15 PageID: 56




DEENA B. ROSENDAHL, ESQ. ATT ID 040181996
KAUFMAN, SEMERARO, & LEIBMAN, LLP
2 Executive Drive, Suite 530
Fort Lee, New Jersey 07024
T: 201-947-8855
F: 201-947-2402
E: drosendahl@northjerseyattorneys.com
Attorneys for Plaintiff

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
                                 NEWARK VICINAGE



    SAMANTHA VALESKY,
              Plaintiff,
                                             COMPLAINT FOR FMLA
    v.                                       VIOLATION AND
                                             DISCRIMINATION
    PRIME EFS, SHYPDIRECT
    LLC and TRANSPORTATION                   Civil Action No.: 2:20-cv-04567
    AND LOGISTICS SYSTEMS,
    INC.,

              Defendants.



         Plaintiff, Samantha Valesky by and through her attorneys, Kaufman,

Semeraro & Leibman, LLP and pursuant to Fed.R.Civ.P. 8, alleges and states as

follows:

                             PRELIMINARY STATEMENT

         1.     The Plaintiff, Samantha Valesky (“Valesky”), brings this action against

Prime EFS, Shypdirect LLC (“Shyp”) and Transportation and Logistics Systems, Inc.

(“Transport”) (collectively "Defendant") for violations of the Family and Medical

Leave Act (“FMLA”) 29 U.S.C. §2601, et seq., and New Jersey Law Against
Case 2:20-cv-04567-CCC-MF Document 16 Filed 12/22/20 Page 2 of 15 PageID: 57




Discrimination (“LAD”) N.J.S.A. 10:5-1 et seq. The liability of Shyp and Transport is

set forth in count four of this complaint.

      2.     Defendant Prime EFS hired Plaintiff Valesky on or about November 14,

2017 as a Delivery Associate. During her tenure at Prime EFS, Plaintiff Valesky

excelled in her position and on or about August 14, 2019 she was promoted to the

position of Hiring Manager. Despite Plaintiff Valesky’s exemplary performance,

Defendants Prime EFS, Shyp and Transport interfered with Valesky's right to take

FMLA leave, required she continue to perform work against medical advice, and

ultimately terminated her based on her disability and/or perceived disability. As a

result, Plaintiff Valesky has suffered significant monetary damages.

                                  JURISDICTION

      3.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 2617, in that this is a civil action arising under the FMLA and New

Jersey LAD. This court also has supplemental jurisdiction over Plaintiff's related

claims arising under state and local laws pursuant to 28 U.S.C. § 1367(a).

                           VENUE AND JURISDICTION

      4.     Venue is proper in this district under 28 U.S.C. § 1391(b)(1), in that

Defendants resides in this district and a substantial part of the events or omissions

giving rise to the claim occurred in Bergen County which is located within the Newark

Vicinage of the United States District Court for the District of New Jersey.




                                             2
Case 2:20-cv-04567-CCC-MF Document 16 Filed 12/22/20 Page 3 of 15 PageID: 58




         5.    The Court has supplemental jurisdiction over Plaintiff Valesky’s state

law claims because they arise from the same set of operative facts as her federal

claim.

                             FACTUAL BACKGROUND

         6.    Plaintiff Valesky resides in Hatboro, Pennsylvania is a Citizen of the

State of Pennsylvania and former employee of Defendant Prime EFS, LLC.

         7.    Plaintiff Valesky was at all times herein mentioned an employee of

Defendant Prime EFS, LLC as defined by the FMLA and the New Jersey Law Against

Discrimination.

         8.    Defendant Transport is a publicly-traded corporation incorporate in

Nevada.

         9.    Defendant Prime EFS is a wholly owned subsidiary of Defendant

Transport and a New Jersey limited liability company with headquarters located in

Hasbrouck Heights, New Jersey and maintains offices and does business in

Carlstadt, New Jersey and Hasbrouck Heights, New Jersey.

      10.      Defendant Shyp is a wholly-owned subsidiary of Transport incorporated

in New Jersey.

         11.   Defendant Prime EFS is an employer as defined by the FMLA the New

Jersey Law Against Discrimination.

         12.   Plaintiff Valesky began working for Defendant(s) on or about November

14, 2017 as a Delivery Associate.




                                           3
Case 2:20-cv-04567-CCC-MF Document 16 Filed 12/22/20 Page 4 of 15 PageID: 59




      13.    Plaintiff Valesky was promoted to the position of Dispatcher on or about

August 14, 2018.

      14.    Plaintiff Valesky promoted to the position of Hiring Manager in or about

October, 2018.

      15.    In the year prior to July 23, 2019, Plaintiff Valesky worked for Prime

EFS, LLC on a full-time basis, and had worked more than 1,250 hours.

      16.    Defendants employ more than 50 employees within a 75-mile radius of

Plaintiff Valesky’s workplace.

      17.    During her tenure of employment, Plaintiff Valesky’s work performance

met or exceeded Defendant’s legitimate expectations, evidenced in part by Plaintiff’s

promotions and payment of a bonus and the absence of any disciplinary action or

negative performance reviews ever having been issued.

      18.    As part of Plaintiff Valesky’s job duties, she was responsible for hiring

employees both for Prime EFS as well as Defendant Shyp. Specifically, Plaintiff

Valesky was at times responsible for hiring “box truck drivers”, a type of vehicle

operated only by Shyp and not by Prime EFS.

      19.    Plaintiff Valesky’s immediate supervisor was Connor Hayes, an

employee of Defendant Shyp, not Prime EFS.

      20.    On or about May 13, 2019 Plaintiff Valesky notified Defendant Prime

EFS, LLC of her need for spinal surgery and a medical leave of absence from work.




                                          4
Case 2:20-cv-04567-CCC-MF Document 16 Filed 12/22/20 Page 5 of 15 PageID: 60




      21.    Plaintiff Valesky specifically asked Defendant Prime EFS and Shyp

employees, Melanie Cervino and Lisa Pinto respectively, for FMLA paperwork yet

both refused to provide the requested paperwork.

      22.    During the week of June 3, 2019, Plaintiff Valesky also notified

Defendants’ employee Frank Mazzola (“Mazzola”) of her need for spinal surgery and

a medical leave of absence from work.

      23.    Defendants’ employee Mazzola informed Plaintiff Valesky that she could

take two (2) weeks off of work but that she did not need an FMLA leave of absence.

      24.    Defendants failed to inform Plaintiff Valesky that in fact she was

entitled to take up to 12 weeks of job-protected leave under the FMLA for her own

medical condition, a condition which was so severe it required surgery.

      25.    Plaintiff Valesky underwent surgery on July 23, 2019.

      26.    Notwithstanding the above, Defendants required Plaintiff Valesky to

perform work during her medical leave of absence. By way of example only:

             a.    On July 23, 2019, Defendant Shyp employees Connor Hayes and

       Kherri Gomez directed employees of Defendants to contact Plaintiff regarding

       work related questions and Kathleen Christ, a Shyp employee, specifically

       requested Plaintiff respond to emails.

             b.    On the evening of July 23, 2019, Mazzola contacted Plaintiff to

      discuss work related issues.

             c.    On July 23, 2019, Plaintiff Valesky informed Defendants’

      employees Kherri Gomez, Melanie Cervino and Connor Hayes, as well as


                                         5
Case 2:20-cv-04567-CCC-MF Document 16 Filed 12/22/20 Page 6 of 15 PageID: 61




      Frank Mazzola, that a Prime EFS driver had sent Plaintiff Valesky a

      threatening email regarding his pay.

             d.     On or about July 24, 2019, Mazzola and Defendants’ employees

      Connor Hayes and Kherri Gomez called Plaintiff Valesky and informed her she

      was required to physically report to work in just one (1) weeks time. She was

      also directed to perform work during the first week of her convalescence.

             e.     On July 25, 2019 and July 26, 2019, Plaintiff Valesky was

      required to answer payroll questions from Defendant Prime EFS employees

      because Defendants’ employee, Kherri Gomez, instructed drivers to contact

      Plaintiff, despite the fact that Plaintiff was on a medical leave of absence.

             f.     From July 28, 2019 through July 31, 2019 Plaintiff Valesky was

      instructed by Defendant Shyp’s employee, BJ Lewis, to do hiring and answer

      emails through indeed.

             g.     On July 29, 2019, Defendant Mazzola instructed Plaintiff Valesky

      to run background checks and schedule interviews for prospective new hires.

             h.     On July 30, 2019, Plaintiff Valesky was instructed by Defendant

      Mazzola to schedule interviews for DEW2 (Elizabeth NJ) with Alison Zeno.

      27.    On July 28, 2019, Plaintiff Valesky notified Defendant Shyp employee

Connor Hayes that she was not well and had been instructed to return to the hospital

if her condition worsened. In fact, Plaintiff returned to the hospital the next day for

evaluation. Notwithstanding, and as detailed above, Defendants continued to require

Plaintiff Valesky perform work.


                                          6
Case 2:20-cv-04567-CCC-MF Document 16 Filed 12/22/20 Page 7 of 15 PageID: 62




      28.    On or about July 30, 2019, Plaintiff Valesky was forced to report to work

out of fear of being terminated despite not having received clearance from her

physician to return to work. At this time, Plaintiff Valesky was still in a neck brace

and had limited range of motion in her cervical spine.

      29.    Thereafter, Plaintiff Valesky continued to perform work for Defendants,

despite not being cleared to return to work from her physician, out of fear of losing

her job.

      30.    Notwithstanding the Defendants’ agreement to provide her with two (2)

week paid leave, she never received a leave of absence as she was required to continue

to work during this time.

      31.    On August 13, 2019, Defendants contacted Plaintiff and directed her to

report to the Carlstadt, New Jersey Office the next day, despite the fact that Plaintiff

Valesky still had not been cleared by her physician.

      32.    On August 13, 2019, Plaintiff Valesky again informed Defendants she

had not yet been cleared to drive by her physician and was still recuperating from

her surgery yet Defendants insisted she report to the Carlstadt office the next day.

      33.    Plaintiff Valesky appeared at Defendants’ offices in Carlstadt, New

Jersey on August 14, 2019 and was terminated. After almost two years of employment

and no prior disciplinary record, the stated reason for her employment was it was

“not working out”.

      34.    The decision to terminate Plaintiff was made by all three Defendants at

the direction and recommendation of Shyp and Transport.


                                           7
Case 2:20-cv-04567-CCC-MF Document 16 Filed 12/22/20 Page 8 of 15 PageID: 63




       35.    Prior to Plaintiff Valesky’s surgery, none of her supervisors criticized

her work product or performance.

       36.    Plaintiff Valesky specifically notified Defendants that she was in a neck

brace, had limited range of motion in her cervical spine, was not cleared to drive and

in fact had not received clearance from her physician to return to work on any level.

       37.    At all times relevant herein, Plaintiff Valesky was qualified to perform

her job duties with or without a reasonable accommodation.

       38.    At no time did Defendants or any of its employees suggest any type of

reasonable accommodation such as, inter alia, a modified work schedule or providing

additional time off due to Plaintiff Valesky’s medical condition.

       39.    Although Plaintiff was eligible for a protected leave of absence under

FMLA, Defendants interfered with her rights to this leave and denied Plaintiff an

FMLA job protected leave of absence.

       40.    Defendants allegedly terminated Plaintiff because it “was not working

out.” However, Defendants’ reason for terminating Plaintiff Valesky was pretext for

discrimination.

                                 COUNT ONE
        Interference in Violation of the Family and Medical Leave Act
                              29 U.S.C. 2615(a)(1)

       41.    Plaintiff Valesky repeats and realleges paragraphs 1 through 40 hereof,

as if fully set forth herein.

       42.    Defendant Prime EFS, LLC is an employer covered by the FMLA

pursuant to 29 U.S.C. §2601 et seq. because it is a private business that employed


                                           8
Case 2:20-cv-04567-CCC-MF Document 16 Filed 12/22/20 Page 9 of 15 PageID: 64




fifty or more employees for each working day for at least twenty workweeks in the

year prior to Plaintiff Valesky’s leave.

       43.   Plaintiff Valesky is an FMLA-eligible employee because she was

employed by Defendant Prime EFS, LLC for nearly twenty months, over a year and

a half, prior to requesting FMLA leave and had been employed by Defendant Prime

EFS, LLC for over 1,250 hours in the twelve-month period prior to her request.

       44.   Plaintiff Valesky was entitled to FMLA leave because of her own medical

condition, a condition which necessitated she undergo spinal surgery.

       45.   In accordance with the FMLA, on or about May 13, 2019 and again

during the week of June 3, 2019, Plaintiff Valesky notified Defendants that she would

need to take leave starting on July 23, 2019.

       46.   Defendants engaged in prohibited conduct under the FMLA by

interfering with, restraining, or denying Plaintiff Valesky’s rights provided under the

Act.

       47.   Defendants refused to provide Plaintiff Valesky a benefit to which she

is entitled under the FMLA in that it refused to allow Plaintiff Valesky to use the full

amount of FMLA leave available to her.

       48.   Defendants further discouraged Plaintiff Valesky from using any FMLA

leave by explicitly stating she did not need FMLA, demanding she perform work

during her period of convalescence, and refusing to provide her the FMLA paperwork

which would have provided her with job protection during the period of her medical

condition.


                                           9
Case 2:20-cv-04567-CCC-MF Document 16 Filed 12/22/20 Page 10 of 15 PageID: 65




       49.    Defendants action foreclosed Plaintiff Valesky’s rights under the FMLA,

including but not limited to the right to a leave of absence from work to recover from

her medical condition, be returned to her position and to be free from harassment for

attempting to exercising her rights under the law.

       50.    As a direct and proximate result of Defendants’ wrongful acts and

omissions, Plaintiff Valesky has suffered and continues to suffer substantial losses,

including medical expenses, past and future lost wages and benefits. Plaintiff is also

entitled to liquidated damages and attorneys' fees and costs, and other damages as

recoverable by law.

                                  COUNT TWO
                      New Jersey Law Against Discrimination

       51.    Plaintiff Valesky repeats and realleges paragraphs 1 through 50 hereof,

as if fully set forth herein.

       52.    Plaintiff Valesky suffered from a cervical spine injury necessitating

surgery which constitutes a “disability” as that term is defined by the New Jersey

Law Against Discrimination (“NJLAD”).

       53.    Defendants were aware of Plaintiff Valesky’s disability and failed to

engage in an “interactive process” to determine whether a reasonable accommodation

exists that would permit Plaintiff Valesky to perform the essential functions of her

job.

       54.    Plaintiff Valesky’s disability was a determinative and a motivating

factor in Defendants’ decision to terminate Plaintiff Valesky’s employment and

Defendants committed an additional violation of the NJLAD.

                                         10
Case 2:20-cv-04567-CCC-MF Document 16 Filed 12/22/20 Page 11 of 15 PageID: 66




       55.    Defendants’ conduct was egregious, willful and wanton and in reckless

disregard of Plaintiff Valesky’s rights, and involved the participation of Defendants’

upper management, thereby warranting an award of punitive damages.

       56.    In taking actions that Defendants knew were a breach of Defendants’

duty under the NJLAD, and knowingly giving substantial assistance or

encouragement to the unlawful conduct of their employer, Defendant Mazzola is

individually liable under the NJLAD.

       57.    As a result of Defendants’ unlawful conduct, Plaintiff Valesky suffered

economic damages including loss of income and benefits and also suffered emotional

distress.

       58.    As a direct and proximate result of Defendants’ wrongful acts and

omissions, Plaintiff Valesky demands judgment be entered against Defendants

awarding Plaintiff Valesky compensatory damages, inclusive of front and back pay,

emotional distress damages, punitive damages, reasonable attorney's fees and

expenses pursuant to N.J.S.A. 10:5-27.1 and any other relief the Court deems proper

and just.

                               COUNT THREE
             Wrongful Discharge in Violation of the New Jersey Law
                           Against Discrimination

       59.    Plaintiff Valesky repeats and realleges paragraphs 1 through 58 hereof,

as if fully set forth herein.

       60.    Plaintiff Valesky belongs to a class protected under the NJLAD by virtue

of her physical disability.


                                          11
Case 2:20-cv-04567-CCC-MF Document 16 Filed 12/22/20 Page 12 of 15 PageID: 67




       61.       Defendants are “employers” within the meaning of the NJLAD, N.J.S.A.

10:5-5(e), and as such was prohibited from discriminating in employment on the basis

of disability.

       62.       At all times pertinent to this lawsuit, the Plaintiff Valesky was an

“employee,” N.J.S.A. 10:5-5(f), as defined under the NJLAD.

       63.       Defendants participated in unlawful employment practices when they

discriminated against the Plaintiff in terms, conditions, and privileges of employment

due to her disability when Defendants refused to provide Plaintiff Valesky a

reasonable accommodation and terminated Plaintiff Valesky.

       64.       Plaintiff Valesky is entitled to compensatory and punitive damages, as

well as attorney's fees and costs resulting from violations of the NJLAD.

                  COUNT FOUR AGAINST SHYP AND TRANSPORT
                     Joint Employer/Pierce the Corporate Veil

       65.       Plaintiff Valesky repeats and realleges paragraphs 1 through 64 hereof,

as if fully set forth herein.

       66.       Transport is a publicly-traded corporation incorporated in Nevada.

       67.       Shyp is a wholly-owned subsidiary of Transport incorporated in New

Jersey.

       68.       According to Transport’s December 1, 2020 registration statement with

the Securities and Exchange Commission, Prime EFS ceased operation on June 18,

2018, when Transport purchased “100% of the issued and outstanding membership

interests of Prime EFS from its members.”



                                            12
Case 2:20-cv-04567-CCC-MF Document 16 Filed 12/22/20 Page 13 of 15 PageID: 68




      69.    According to the same registration statement, Shyp was formed less

than a month later.

      70.    Despite the registration statement, Prime EFS clearly continued as a

shell employing Plaintiff Valesky through part of 2019. By Transport’s own

registration statement, Prime EFS had no ongoing business after June 18, 2018.

      71.    After Shyp was created, a management-level employee at Shyp, Connor

Hayes, continuously directed Valesky as her supervisor despite that Plaintiff Valesky

remained employed by Prime EFS.

      72.    Upon information and belief, Plaintiff Valesky’s employment was

further directed by John Mercandante and Douglas Cerney, the Chief Executive

Officer of Transport and officer and/or Board Member of Transport, respectively.

      73.    According to Transport’s registration statement, it only has two

employees, a chief executive officer and a chief development officer. The bulk of its

business is conducted through independent contractors and Shyp.

      74.    Transport and Shyp are joint employers under LAD and are liable to

Plaintiff Valesky. Transport and Shyp controlled the means and manner of Plaintiff

Valesky’s performance. Shyp directly supervised Plaintiff Valesky. Plaintiff Valesky’s

equipment and workplace were provided by Transport because Transport, by its own

admission, purchased 100% of Prime EFS. At least during the time period of the

allegations here, Prime EFS had no business operation separate and distinct from

Transport and Shyp.




                                         13
Case 2:20-cv-04567-CCC-MF Document 16 Filed 12/22/20 Page 14 of 15 PageID: 69




      75.    Additionally Plaintiff performed work for Shyp, specifically hiring box

truck drivers and took direction from Shyp employees. Prime EFS had no box trucks

and therefore had no need to hire box truck drivers.

      76.    Transport and Shyp are joint employers under the FMLA and are liable

to Plaintiff. 29 C.F.R. § 825.106 states:

      (a) Where two or more businesses exercise some control over the work
      or working conditions of the employee, the businesses may be joint
      employers under FMLA. Joint employers may be separate and distinct
      entities with separate owners, managers, and facilities. Where the
      employee performs work which simultaneously benefits two or more
      employers, or works for two or more employers at different times during
      the workweek, a joint employment relationship generally will be
      considered to exist in situations such as:
      (1) Where there is an arrangement between employers to share an
      employee's services or to interchange employees;
      (2) Where one employer acts directly or indirectly in the interest of the
      other employer in relation to the employee; or,
      (3) Where the employers are not completely disassociated with respect
      to the employee's employment and may be deemed to share control of
      the employee, directly or indirectly, because one employer controls, is
      controlled by, or is under common control with the other employer.
For the reasons already set forth, (a)(1) through (3) are satisfied and each is an

independent basis for joint employment.

      77.    Transport and Shyp are liable to Plaintiff for Prime EFS’s LAD and

FMLA violations under traditional corporate law principles because: (i) Transport

dominated and controlled all membership of Prime EFS; (ii) Prime EFS relied

entirely on Transport for financial and management support after June 18, 2018,

when Prime EFS supposedly ceased operation(s); (iii) Shyp then became the de facto

manager of Prime EFS, as evidenced by the fact that Valesky was supervised by an
                                      14
Case 2:20-cv-04567-CCC-MF Document 16 Filed 12/22/20 Page 15 of 15 PageID: 70




employee at Shyp; (iv) Transport purchased and controlled substantially all assets of

Prime EFS; (v) Transport’s creation and transition to Shyp was nothing but a de facto

merger; and (vi) the decision to deny Plaintiff an FMLA protected leave of absence

and terminate Plaintiff’s employment was made by Transport and Shyp.

                              DEMAND FOR RELIEF

       WHEREFORE, Plaintiff demands judgment on all counts for:

       A.     Award Plaintiff for her past and future loss of wages and benefits, plus

interest;

       B.     Award    Plaintiff   liquidate    damages    pursuant   to   29   U.S.C.

§2617(a)(1)(A)(iii);

       C.     Award Plaintiff front pay (including benefits);

       D.     Award to Plaintiff emotional distress damages;

       E.     Award to Plaintiff all costs and reasonable attorneys' fees incurred in

connection with this action; and

       F.     Grant Plaintiff such additional or alternative relief as the Court deems

just and proper.

                   JURY DEMAND PURSUANT TO FED.R.CIV.P. 38(b)

       Plaintiff demands trial by jury on all issues so triable.

Dated: December 21, 2020
                                                       Deena B. Rosendahl
                                                ____________________________________
                                                      DEENA B. ROSENDAHL, ESQ.




                                           15
